GOFF, Circuit Judge.
When this cause came on to bo heard on the transcript of the record, and was argued by counsel, this court, desiring the instruction of the Supreme Court of the United States on a certain ■question or proposition of law arising therein, certified the same to the said Supreme Court, as follows: “Whether or not the appellant, Toxaway Hotel Company, a corporation, under the facts hereinafter stated and doing the business hereinafter set-forth, is subject to the provisions of section 4, subsec. %’ of the United States national bankruptcy act of 1898, and the amendments thereto, and liable to be adjudicated an involuntary bankrupt?” And the mandate of the Supreme Court on the disposition of said certificate having been sent down and filed in this court on April 25, 1930, wherefrom it appears that the Supreme Court answered the question certified in ihe negative (216 U. S. 439, 30 Sup. Ct. 263. 54 L. Ed.-), it is thereupon now ordered, adjudged, and decreed by this court that the decree of the District Court of the United States for the Western District of North Carolina, at Asheville, be, and the same is hereby, reversed, with costs, and the cause is remanded to the District Court of the United States for the Western District of North Carolina, at Asheville, with directions to set aside the order of adjudication and dismiss the petition filed therein, at the costs of the petitioners.